



AGREEMENT


THIS LETTER AGREEMENT (“AGREEMENT), made and entered into effective on December
26, 2007 by and between Sharps Compliance Corp., a Delaware corporation, having
its principle office at 9220 Kirby Drive, Suite 500, Houston, TX 77054
(hereinafter referred to as the “Company”), and Claude A. Dance (hereinafter
referred to as the “Executive”) is a supplement to the binding offer letter
entered into between The Company and Executive, a copy of which is attached as
an Exhibit.


WITNESSETH


For and in consideration of the mutual promises and covenants herein contained,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and Executive agree as follows:


CONFIDENTIAL INFORMATION


Executive acknowledges that in and as a result of his employment, he will be
making use of, acquiring, and/or adding to confidential information of a special
and unique nature and value relating to such matters as the Company's trade
secrets, systems, procedures, manuals, confidential reports, and lists of
clients, ("Confidential Information"). As a material inducement to the Company
to enter into this Agreement and to pay to Executive the compensation and
benefits stated herein, Executive covenants and agrees that he shall not, at any
time during or for three (3) years following the term of his employment,
directly or indirectly, divulge or disclose for any purpose whatsoever any
Confidential Information that has been obtained by, or disclosed to, him as a
result of his employment by the Company. In the event of a breach or threatened
breach by Executive of any of the provisions of this paragraph, the Company, in
addition to and not in limitation of, any other rights, remedies, or damages
available to the Company at law or in equity, shall be entitled to a permanent
injunction in order to prevent or restrain any such breach by Executive or
Executive's partners, agents, representatives, servants, employers, employees,
and/or any and all persons directly or indirectly acting for or with him. This
section shall not apply to the extent information, (i) is generally available to
the public or otherwise was part of public domain at the time of disclosure,
(ii) became generally available to the public after disclosure through no act or
omission of Executive, (iii) was disclosed to Executive by a third party who had
no obligation to restrict disclosure, and (iv) Executive can show that such
information was independently developed by Executive without use of any
Confidential Information.


RESTRICTIVE COVENANT


Executive acknowledges that the services he is to render are of a special and
unusual character with a unique value to the Company, the loss of which cannot
adequately be compensated by damages in an action at law. In view of the unique
value to the Company of the services of Executive for which the Company has
contracted hereunder, because of the confidential information Company promises
to disclose to Executive, as hereinabove set forth, and as a material inducement
to the Company to enter into this Agreement and to pay to Executive the
compensation stated herein as well as any additional benefits stated herein,
Executive covenants and agrees as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
For the period commencing with the date of the Agreement and ending twelve (12)
months following the termination of this Agreement (“Severance Period”), for
whatever reason, the Executive agrees that he will not directly or indirectly,
for his own account or for the account of others, whether as principal or agent
or through the agency of any corporation, partnership, association or other
business entity, engage in any business activity which shall be in direct
competition to any material business of the Company. For purposes hereof, a
business will be deemed, until proven otherwise, to be in direct competition if
it involves the sale of products used for the disposal or destruction of medical
sharps or any other products or services marketed by the Company or its
subsidiaries and affiliates. Executive agrees further that, for a period
commencing with the date of this Agreement and ending twelve (12) months
following termination of this Agreement, for whatever reason, Executive shall
not, directly or indirectly, make known to any person, firm or corporation, the
names and addresses of any clients, customers, employees or independent
contractors of the Company or any other information pertaining to them nor call
on, solicit, take away, contract with, employ or hire or attempt to call on,
solicit, take away, contract with, employ or hire any of the clients, customers,
employees or independent contractors of the Company, including, but not limited
to, those upon whom the Executive called or with whom he became acquainted
during the performance of the services pursuant to this Agreement, whether for
personal purposes or for any other person, firm or corporation. Nothing
contained in this Section shall prohibit the Executive from purchasing and
holding as an investment not more than 5% of any class of the issued and
outstanding and publicly traded capital stock of any such corporation which
conducts a business in competition with the business of the Company. Should the
foregoing covenant not to compete be held invalid or unenforceable because of
the scope of the actions restricted thereby, or the period of time within which
such agreement is operative in the judgment of a court of competent
jurisdiction, the parties agree that and hereby authorize such court to define
the maximum actions subject to and restricted by this Section and the period of
time during which such agreement is enforceable. The provisions of this Section
shall be applicable for the period indicated, regardless of termination of this
Agreement for any reason prior to expiration of such period.


TERMINATION FOR CAUSE


Notwithstanding any other provision hereof, the Company or Executive may
terminate Executive's employment under this Agreement at any time for cause. For
purposes hereof, the term “cause" shall include, without limitation, the
inability of the Executive, through sickness or other incapacity, to perform his
duties under this Agreement for a period in excess of one hundred eighty (180)
substantially consecutive days; conviction of a crime; or a material breach of
this Agreement. If Executive is terminated for cause, Executive shall not
receive any severance benefits under this Agreement. Nothing in this paragraph
shall affect the employment at-will relationship of Executive, and this
paragraph relates solely to Executive’s entitlement to severance benefits upon
his separation of employment.


TERMINATION WITHOUT CAUSE


Notwithstanding any other provision hereof, the Company may terminate this
Agreement without cause. In the event the Company terminates this Agreement
without cause pursuant to this paragraph, the Company shall pay Executive, six
(6) months of his annual base salary. This would be accomplished by keeping the
Executive on the Company’s payroll over such six (6) month period (versus a lump
sum payment). Executive is also entitled to the same benefits at time of
termination, until the earlier of the end of severance period or upon employment
with another employer. Payment by the Company in accordance with this paragraph
shall constitute Executive's full severance pay and the Company shall have no
further obligation to Executive arising out of or subsequent to such
termination. Nothing in this paragraph shall affect the employment at-will
relationship of Executive, and this paragraph relates solely to Executive’s
entitlement to severance benefits upon his separation of employment.
 
 
 

--------------------------------------------------------------------------------

 

INDEMNIFICATION


The Company shall indemnify and hold Executive harmless from any and all claims
(whether in court or before a regulatory or administrative body), liabilities,
damages and expenses, including without limitation reasonable attorneys' fees
incurred by Executive or his agents, arising out of or related to the acts or
omissions of Executive in the provision of services or performance of duties
under this Agreement. This indemnification section shall survive and continue in
full force and effect after the expiration of this Agreement.


MISCELLANEOUS


The laws of the State of Texas shall govern the validity, construction, and
enforcement of this Agreement and the rights and obligations of the Parties
hereunder. The prevailing party in any dispute hereunder, in addition to actual
damages and any other legal or equitable remedies to which it may be entitled,
shall be entitled to recover reasonable attorney fees and costs from the
non-prevailing party.


IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.
 

 
EXECUTIVE:
           
             
   
Executive
           
                     
   
Date
                 
 
     
 
COMPANY:
           
By:
                  
   
David P. Tusa
   
Executive Vice President, CFO & Business Development
     
Date:
                                        
 



 
 

--------------------------------------------------------------------------------

 